        Case 2:20-cv-03881-GJP Document 34 Filed 03/01/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DOUGLAS M. CARPENTER, DANIEL
KLETCHECK, and CHRISTOPHER M.
WALKER,
                Plaintiffs, on behalf                  CIVIL ACTION
                of themselves and                      NO. 20-3881
                all others similarly
                situated,

       v.

PEPPERIDGE FARM, INCORPORATED,
               Defendant.


PEPPERIDGE FARM, INCORPORATED,
               Counterclaimant,

       v.

DOUGLAS M. CARPENTER, DANIEL
KLETCHECK, and CHRISTOPHER M.
WALKER,
                Counterclaim
                Defendants.


PEPPERIDGE FARM, INCORPORATED,
               Third-Party
               Plaintiff,

       v.

WAREHOUSE TRAINERS, INC., and
CARPENTER CORE, INC.,
               Third-Party
               Defendants.


                                      ORDER

      AND NOW, this 1st day of March, 2021, upon consideration of the motion by

Plaintiffs Douglas M. Carpenter, Daniel Kletchek and Christpher M. Walker to dismiss
        Case 2:20-cv-03881-GJP Document 34 Filed 03/01/21 Page 2 of 2




Defendant Pepperidge Farm Incorporated’s counterclaims (ECF 12), the motion by

Third-Party Defendants Carpenter Core, Inc. and Warehouse Trainers, Inc. to dismiss

Third-Party Plaintiff Pepperidge Farm, Incorporated’s third-party complaints (ECF 19),

Pepperidge Farm’s opposition briefs (ECF 24 and ECF 25), Plaintiffs’ consolidated reply

(ECF 26), Plaintiffs’ supplemental brief on standing (ECF 30), and Pepperidge Farm’s

supplemental brief on standing (ECF 31), it is ORDERED that the motions are:

GRANTED to the extent they seek to dismiss Pepperidge Farm’s claims for

indemnification and DENIED in all other respects. Pepperidge Farm’s indemnification

claims are DISMISSED.

                                               BY THE COURT:



                                                /s/ Gerald J. Pappert
                                               ______________________
                                               GERALD J. PAPPERT, J.




                                           2
